DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2022 has been entered.
 
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 5, 13, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Whitemore (US 5,924,469) in view of Cockerell (US 10,240,357).
Regarding claim 1, Whitemore discloses a system capable of collecting roofing debris comprising: 
a debris collection chute 30 comprising a plurality of attachment points 96 spaced apart along an upper edge of the debris collection chute (Fig 2, 8A); and 
a plurality of support poles 22A, 22B, each comprising a lower end configured to rest against a ground surface, (Fig 2, 8A) a pole tip support 28 located at an upper end and extending outward from a longitudinal axis of an associated one of the plurality of support poles capable of freely resting against an upward extending portion of a wall of a structure being serviced via the joint 56 that allows for installation of a variety of angles (Fig 2, 5A, 8A), and 
an attachment device 95 at said upper end configured to selectively mate with one of the plurality of attachment points 96 of said debris collection chute 30 to suspend said debris collection chute in a primarily vertical orientation at an angle from the wall, (Fig 2, 8A).
Whitemore discloses the chute 30 can be formed of any flexible material suited for partitioning, for example cloth sheets and drapes, or plastic tarps and can be used to retain debris during painting, but does not specifically discloses the chute comprising netting. However, Cockerell discloses a debris collection chute 40 comprising netting used to retain debris during painting (Fig 1), (Col 2, Lines 20-23). All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted the chute of Whitmore for the netting of Cockerell, using known methods with no change in their respective functions and it would provide a barrier that is lightweight and strong facilitating the handling and installation of the chute. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.
Regarding claim 5, Whitemore discloses each of said attachment devices 95 comprises a clip (Fig 8A);
each of said plurality of attachment points 96 comprise pre-formed holes spaced apart along an upper edge of the modified netting (Fig 8A);
each of said pre-formed holes comprise at least one reinforcement grommet (Fig 8A);
the pole tip supports 28 of each of said plurality of support poles 22A, 22B extends in a lateral direction to provide lateral stability to the associated one of the plurality of support poles when placed against said wall (Fig 2, 6), but does not disclose each of said clips of said plurality of attachment devices comprise carabiners configured for connection with said holes; each of said carabiners are located at the pole tip supports of the plurality of support poles. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a carabiner in place of the clip because these are equivalent elements both capably serve to fasten the debris collection chute, and the selection of known equivalents to fasteners would have been within the level of ordinary skill in the art the time the invention was made. 
As modified, each of said modified carabiners would be located at the pole tip supports of the plurality of support poles.
Regarding claim 13, Whitemore discloses a method for collecting debris comprising: 
resting lower portions of support poles 22A, 22B against a ground surface (Fig 2); 
mating upper portions of said support poles to attachment points 96 spaced apart along an upper edge of a debris collection chute 30, (Fig 2, 8A); 
freely resting upper portions of said support poles against one or more walls of a structure being serviced, (Fig 2, 8A); and 
depositing roofing debris within the debris collection chute for travel away from the structure.
Whitemore discloses the method for collecting debris in construction zones, but does not specifically discloses collecting debris from a roof, the support poles being at an outdoor ground surface and resting against external wall of a structure adjacent to a roof of said structure. However, it would have been an obvious engineering design to position the support poles and the debris collection chute outdoors adjacent to a roof when is desired to provide a debris barrier to protect an exterior wall from debris from a roof.
Whitemore discloses the resting pole supports 28 can be placed at a variety of angles via the joint 56 (Fig 2, 5A, 8A), but does not specifically discloses the upper portions of said support poles resting against upwardly extending portions of one or more walls of a structure being serviced such that said debris collection chute is suspended in a primarily vertical orientation at an angle away from the one or more walls. However, it would have been an obvious engineering design to position the upper portions of said support poles against vertically extending portions of one or more walls of a structure according to the required structural element to protect.
Examiner wants to note that the system of Whitmore and Cockerell is capable of being positioned around construction zones to protect any desired structure or object and one of ordinary skill in the art could use the system of Whitmore and Cockerell when is desired to provide protection from debris in the construction zone.
Regarding claim 16, Whitemore modified by Cockerell disclose the basic claimed method. The claimed method steps would have been obvious method of collecting roofing debris using the system as recited in claim 5. The steps can obviously be seen in the above rejections of the apparatus claims, since the method claims merely recite the apparatus claims in method form.

6.	Claim 2, 3, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Whitemore (US 5,924,469) in view of Cockerell (US 10,240,357) and further in view of Pitt (US 2004/0231208).
Regarding claim 2, Whitemore modified by Cockerell discloses the system for collecting roofing debris as recited in claim 1, but does not disclose a plurality of fasteners located at said debris collection chute; and a removeable sign comprising a plurality of corresponding fasteners configured to mate with the plurality of fasteners at the debris collection chute.  However, Pitt discloses a barrier 14 including a number of fasteners 44, 46, 48 located at said barrier; and a removable sign 20 comprising a number of corresponding fasteners 34, 36, 38 arranged configured to mate with the number of fasteners at the barrier (Fig 1-6). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the barrier/debris collection chute of Whitemore to include a removable sign as taught by Pitt, in order to provide a debris collection chute with advertisements that are easily changed.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
Regarding claim 3, Pitt discloses said fasteners 44, 46, 48 comprise hook and loop fasteners;
said corresponding fasteners 34, 36, 38 comprise hook and loop fasteners (Fig 6), (Par 0008);
said corresponding fasteners 34, 36, 38 are provided in strips located about a perimeter of the removable sign (Fig 5); and said fasteners 44, 46, 48 are provided in strips of size, length, and location matching those of the corresponding fasteners (Fig 1).
Regarding claims 17 and 18, Whitmore modified by Pitt disclose the basic claimed method. The claimed method steps would have been obvious method of attaching removable signage using the system as recited in claims 2-3. The steps can obviously be seen in the above rejections of the apparatus claims, since the method claims merely recite the apparatus claims in method form.

7.	Claim 11, 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Whitemore (US 5,924,469) in view of Cockerell (US 10,240,357) and further in view of Van Dyken (US 2009/0314321). 
Regarding claims 11 and 12, Whitemore modified by Cockerell discloses the system for collecting roofing debris as recited in claim 1, but does not disclose a ground collection tarp configured for placement along a ground surface adjacent to said wall; a number of handles spaced apart along a perimeter of said ground collection tarp. However, Van Dyken discloses a ground collection tarp 10 configured for placement along a ground surface adjacent to said wall; a number of handles 12 spaced apart along a perimeter of said ground collection tarp (Fig 1-3). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Whitemore and Cockerell to include a ground collection tarp as taught by Van Dyken, in order to facilitate the removal of debris.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
Regarding claim 14, Whitemore modified by Van Dyken disclose the basic claimed method. The claimed method steps would have been obvious method of using the debris collection tarp as recited in claims 11 and 12. The steps can obviously be seen in the above rejections of the apparatus claims, since the method claims merely recite the apparatus claims in method form.

8.	Claims 22, 24, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Whitemore (US 5,924,469) in view of Pitt (US 2004/0231208).
Regarding claims 22 and 24, Whitemore discloses a system for collecting roofing debris comprising: 
A debris collection chute comprising: a primary layer 30 configured to capture the roofing debris deposited from a roof of an associated structure onto the debris collection chute (Fig 2); a plurality of attachment points 96 spaced apart along an upper edge of the primarily layer 30 configured to receive supports for attaching the debris collection chute to the associated structure (Fig 8A).
Whitemore does not disclose a secondary layer located at a front surface of said primary layer and comprising material configured to receive ink for a logo or mark ;a first portion of a hook and loop fastener located at said primary layer; and a second portion of the hook and loop fastener located at said secondary layer, wherein said first and second portions are arranged to mate with one another such that the secondary layer is configured to be removably secured to said primary layer. However, Pitt discloses a primary layer 14 and a secondary layer 20 located at a front surface of said primary layer 14 and comprising material configured to receive ink for a logo or mark ; a first portion of a hook and loop fastener 44, 46, 48 located at said primary layer 14; and a second portion of the hook and loop fastener 34, 36, 38 located at said secondary layer 20, wherein said first and second portions are arranged to mate with one another such that the secondary layer is configured to be removably secured to said primary layer (Fig 1-6). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the barrier/debris collection chute of Whitemore to include a removable secondary layer as taught by Pitt, in order to provide a debris collection chute with advertisements that are easily changed.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
Regarding claim 25, Whitemore discloses support poles 22A, 22B comprising clips 95, wherein said attachment points 96 comprise preformed, reinforced holes configured to connect with said clips (Fig 2, 8A), but does not disclose the clips are carabiners. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a carabiner in place of the clip because these are equivalent elements both capably serve to fasten the debris collection chute, and the selection of known equivalents to fasteners would have been within the level of ordinary skill in the art the time the invention was made. 
As modified, the reinforced holes would be configured to connect with the carabiners.
Regarding claim 26, Whitemore discloses a method of collecting debris comprising: 
a primary layer 30 of a debris collection chute, wherein said primary layer 30 is configured to capture the roofing debris deposited from a roof of onto the debris collection chute (Fig 2). 
Whitemore does not disclose the step of applying a logo or mark to a secondary layer of a debris collection chute; attaching the secondary layer to the primary layer. However, Pitt discloses the step of applying a logo or mark (BUY) to a secondary layer 20 of a barrier; attaching the secondary layer 20 to the primary layer 14 (Fig 1-6). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the barrier/debris collection chute of Whitemore to include a removable secondary layer as taught by Pitt, in order to provide a debris collection chute with advertisements that are easily changed.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
Whitemore discloses the method for collecting debris in construction zones further discloses the step of securing the modified debris collection chute with the primary layer and modified attached secondary layer to an associated structure and depositing roofing debris from the associated structure onto the debris collection chute, (Fig 2) but does not specifically discloses the associated structure is where a roofing job is being performed. However, it would have been an obvious engineering design to position the debris collection chute outdoors adjacent to a roof when is desired to provide a debris barrier to protect an exterior wall from debris from a roof.

9.	Claims 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Whitemore (US 5,924,469) in view of Pitt (US 2004/0231208) and further in view of Cockerell (US 10,240,357). 
Regarding claim 23, Whitmore modified by Pitt discloses as discussed in claim 22, Pitt further discloses the secondary layer 20 comprises a solid, opaque material (plastic mesh material) (Par 0009, 0045), but does not disclose the primary layer comprises a flexible netting. However, Cockerell discloses a debris collection chute 40 comprising netting used to retain debris during painting (Fig 1), (Col 2, Lines 20-23). All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted the chute of Whitmore for the netting of Cockerell, using known methods with no change in their respective functions and it would provide a barrier that is lightweight and strong facilitating the handling and installation of the chute. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.
Regarding claim 28, Whitmore modified by Pitt discloses as discussed in claim 26, the logo or mark is applied by printing (Par 0047); the secondary layer 20 comprises a solid, opaque material (plastic mesh material) (Par 0009, 0045); and the secondary layer 20 is removably attached to the primary layer by way of hook and loop fasteners (Fig 1, 5, 6), but does not disclose the primary layer comprises a flexible netting. However, Cockerell discloses a debris collection chute 40 comprising netting used to retain debris during painting (Fig 1), (Col 2, Lines 20-23). All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted the chute of Whitmore for the netting of Cockerell, using known methods with no change in their respective functions and it would provide a barrier that is lightweight and strong facilitating the handling and installation of the chute. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.


10.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Whitemore (US 5,924,469) in view of Pitt (US 2004/0231208) and further in view of Van Dyken (US 2009/0314321). Whitmore modified by Pitt discloses as discussed in claim 26, but does not disclose the steps of: providing a ground collection tarp adjacent to the debris collection chute for further collection of said deposited roofing debris; folding the ground collection tarp to capture the deposited roofing debris; depositing the collected roofing debris into a waste receptacle; and reusing the debris collection chute and ground collection tarp at another structure for another roofing job. However, Van Dyken discloses the step of providing a ground collection tarp 10 for debris removal (Fig 1-3). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Whitemore and Pitt to include a ground collection tarp as taught by Van Dyken, in order to facilitate the removal of debris.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
Examiner notes that, even though Whitemore modified by Pitt and Van Dyke does not explicitly recite the steps of position the ground collection tarp adjacent to the debris collection chute for further collection of said deposited roofing debris; folding the ground collection tarp to capture the deposited roofing debris; depositing the collected roofing debris into a waste receptacle; and reusing the debris collection chute and ground collection tarp at another structure for another roofing job, these are well known in the art components of a debris removal and therefore are implicitly disclosed by Van Dyke. 

Allowable Subject Matter
11.	Claims 8-9, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
12.	Applicant's arguments filed 05/03/2022 have been fully considered but they are not persuasive. 
	In response to Applicant’s argument that the prior art of Whitemore does not teach the newly added limitation of the support pole freely resting against the wall. Examiner would like to note that the support pole of Whitemore is capable of being placed in a free manner exerting pressure against the vertical wall in the same manner than Applicant’s support pole is placed on the ground and positioned at an angle exerting pressure against the vertical wall. Examiner would like to note that the term “freely” is being interpreted as being in a “free manner” or not permanent according to the definition of freely in https://www.dictionary.com/browse/freely and since the support poles of Whitemore can be easily removed the claimed limitations are met.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281. The examiner can normally be reached 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIANA FIGUEROA/
Primary Examiner
Art Unit 3633
05/14/2022